SUPERIOR COURT

OF THE
STATE OF DELAWARE
ABIGAIL M. LEGROW LEONARD L. WILLIAMS JUSTICE CENTER
JUDGE 500 N. KING STREET, SUITE 10400

WILMINGTON, DELAWARE 19801
TELEPHONE (302) 255-0669

November 18, 2020

Jeffrey S. Goddess, Esq. Kevin J. Mangan, Esq.

Carmella P. Keener, Esq. Ericka F. Johnson, Esq.

Cooch & Taylor, P.A. Womble Bond Dickinson, LLP

The Nemours Building 1313 North Market Street, Suite 1200
1007 N. Orange Street, Suite 1120 Wilmington, DE 19801

Wilmington, DE 19801
RE: Fortis Advisors, LLC vy. Dematic Corporation
C.A. No. N18C-12-104 AML (CCLD)
Dear Counsel,

Presently pending before the Court are two discovery motions: Plaintiff's
Supplemental Motion for Sanctions (the “Sanctions Motion”) and Defendant’s
Motion for Protective Order and for Appointment of a Special Discovery Master.
The parties briefed the motions and presented oral argument on November 13, 2020.
In order to provide the parties a prompt decision, the following analysis recites only
the facts fundamental to the Court’s decision.

Factual Background

Plaintiff Fortis Advisors, LLC (“Fortis”) filed this breach of contract action

against Dematic Corporation (“Dematic”) relating to earn-out provisions in the
Fortis Advisors, LLC v. Dematic Corp.
November 18, 2020

Page 2

parties’ agreement and plan of merger (the “Merger Agreement”). Fortis is the seller
representative for the former stockholders of Reddwerks Corporation, which merged
with Dematic under the Merger Agreement. As part of the merger, Dematic acquired
the rights to various Reddwerks products and paid Reddwerks’ stockholders the
“Aggregate Closing Consideration” for those rights. The parties also agreed that
Reddwerks’ former stockholders would be entitled to additional contingent
consideration, specifically: (i) $10 million in Earn-Out Merger Consideration if the
contractually defined “Order Intake Amount” achieved by Dematic and Reddwerks
Dematic! during the Earn-Out Period was at least $48 million (the “Earn-Out
Consideration”); and (ii) $3 million in Contingent Consideration if Reddwerks
Dematic’s Earn-Out Period EBITDA was at least $9.3 million (the “Contingent
Consideration,” and together with the Earn-Out Consideration, the “Additional
Consideration”).

Dematic filed a counterclaim seeking indemnification from Reddwerks’
former stockholders relating to (i) costs Dematic incurred because one of
Reddwerk’s products allegedly was defective, and (ii) costs arising from an appraisal

proceeding filed by Reddwerk’s dissenting stockholders.

 

' Under the Merger Agreement, Dematic operated Reddwerks as a stand-alone entity during the
Earn-Out Period. The parties refer to that entity as “Reddwerks Dematic.”
Fortis Advisors, LLC v. Dematic Corp.
November 18, 2020
Page 3

During the course of this litigation, various discovery disputes have arisen
between the parties. Fortis filed its first discovery motion in September 2019,
seeking to compel Dematic’s response to various interrogatories and document
requests. By order dated October 17, 2019, the Court granted Fortis’s motion in part
and required Dematic to supplement its interrogatory responses and document
production (the “October Order”).?, On March 12, 2020, Fortis filed a motion for
sanctions, arguing Dematic had not fully complied with the October Order. Fortis
also filed additional motions to compel relating to Dematic’s responses to Fortis’s
third set of interrogatories and third requests for production. On the eve of a hearing
on those motions, the parties entered a stipulation temporarily resolving their
disputes. The Court entered that stipulation as an order on May 26, 2020 (the “May
Order”). In the May Order, Dematic agreed to provide specific, supplemental
discovery responses on or before June 30, 2020. The parties agreed that Fortis could
renew its motions if Dematic failed to comply with the May Order.

Despite complications associated with the pandemic, the parties continued
conducting discovery through the summer, and Fortis noticed Dematic’s 30(b)(6)
deposition to obtain testimony about a host of topics. At Dematic’s urging, Fortis

agreed to go forward with the deposition despite its belief that Dematic had not yet

 

2
D.I. 42.

3 D.I. 75. Dematic also agreed to postpone a hearing on its pending motion for partial summary

judgment until after the close of discovery.
Fortis Advisors, LLC vy. Dematic Corp.
November 18, 2020
Page 4

satisfied the terms of the May Order. The parties negotiated the topics listed in the
30(b)(6) notice, and Dematic agreed to produce witnesses who could testify on the
organization’s behalf regarding those topics. Dematic identified Matthew Carlson
and Randy Carlson as the two witnesses who would testify on its behalf. Matthew
Carlson was identified as the witness for topics 1-13, while Randy Carlson was
identified as the witness for topics 14-17.

All the parties appeared for an in-person deposition on September 22, 2020 in
Michigan. Dematic contends Matthew Carlson was not adequately prepared to
testify on a number of topics for which he had been designated, particularly topic 6,
which required testimony regarding all the contracts that were in force and effect
during the Earn-Out Period and that resulted in the delivery of any “Company
Product.”> Once Carlson admitted that he was not prepared to testify about this
topic, the parties agreed to suspend both Matthew Carlson’s and Randy Carlson’s
depositions. Dematic agreed to pay “reasonable fees and expenses associated with
[the] deposition,” and the parties agreed to reconvene the deposition within two or
three weeks with one or more witnesses prepared to testify about every topic in the

notice.®

 

4 See App. to Mot. for Sanctions, Ex. 7.

> See id. J2(c).

® Transcript of Deposition of Matthew Carlson at 76-78 (hereinafter “Carlson dep.”), App. to Mot.
for Sanctions, Ex. 7.
Fortis Advisors, LLC v. Dematic Corp.
November 18, 2020
Page 5

The parties ultimately were unable to reach an agreement about the amount of
fees and expenses Dematic would pay, and the two pending discovery motions were
filed on October 16, 2020. In the Sanctions Motion, Fortis argues the Court should
sanction Dematic for its failure to provide complete responses to written discovery
and failure to produce a properly prepared 30(b)(6) witness. Fortis seeks an order
creating four rebuttable presumptions in its favor. Those presumptions effectively
would shift to Dematic the burden of proving that the Additional Consideration was
not earned, as well as the burden of proving that the costs of the allegedly defective
product and the appraisal claim should be shifted to Reddwerk’s former
stockholders.

Analysis

The Court’s rules give it authority to issue orders (1) compelling discovery,
(2) protecting a party from discovery that is burdensome, embarrassing, or
oppressive, and (3) sanctioning a party that fails to comply with a previous discovery

7

order.’ The Court enjoys broad discretion to fashion relief appropriate to the case

and the parties’ conduct.’

 

7 Del. Super. Ct. Civ. R. 26(c), 37(a)-(b).
8 Fish Eng’g Corp. v. Hutchinson, 162 A.2d 722, 725 (Del. 1960); Delucia v. Great Stuff, Inc.,
2014 WL 7956351, at *2 (Del. Super. Oct. 14, 2014).
Fortis Advisors, LLC v. Dematic Corp.
November 18, 2020
Page 6

A. Plaintiff’s request for entry of rebuttable presumptions in its favor is
denied without prejudice.

Fortis contends Dematic’s failure to provide complete responses to written
discovery despite the October Order and the May Order and failure to produce an
adequately prepared 30(b)(6) witness support a sanctions order. Fortis argues
several of Dematic’s interrogatory responses are incomplete, and it has not produced
all the contracts or agreements that it agreed to produce in response to the Court’s
two previous orders.’ As to the 30(b)(6) deposition, Fortis argues Dematic failed to
prepare its witness to testify regarding several topics, thereby costing Fortis
substantial time and expenses and further delaying discovery.'®

Plaintiff urges the Court to adopt the following four presumptions:

(1)It is presumed that the Order Intake Amount achieved by Reddwerks
Dematic and/or Dematic during the Earn-Out Period was greater than or
equal to $48,000,000.

(2) It is presumed that the Earn-Out Period EBITDA for Reddwerks Dematic
during the Earn-Out Period was greater than or equal to $9,300,000.

(3)It is presumed that (i) none of the Company Products were defectively
designed, defectively manufactured, and/or defectively installed; and (ii)
none of the Company Products caused any Loss or damage to Dematic.

(4) It is presumed that the amounts paid by Dematic to defend and settle the
Appraisal Rights claim filed by dissenting shareholders were not
reasonable."!

Fortis contends these presumptions would incentivize Dematic immediately to

produce all relevant evidence and allow Fortis to proceed toward trial knowing its

 

° See App. to Pl.’s Mot. for Sanctions, Ex. 2.
10 See id. Ex. 7.
'! pl,’s Mot. for Sanctions 6.
Fortis Advisors, LLC v. Dematic Corp.
November 18, 2020
Page 7

ability to present its case will not be affected if Dematic fails to produce the
discovery at issue.'* Dematic, on the other hand, argues sanctions are not
appropriate because (1) Dematic has responded to all the discovery requests, and (ii)
Fortis chose to terminate the 30(b)(6) deposition without taking discovery on any of
the topics for which the witnesses were prepared to testify.'°

Superior Court Civil Rule 37(b) offers a menu of different sanctions when a
party fails to comply with a previously issued discovery order. Those sanctions may
include orders establishing certain facts as true, refusing to allow a party to present
certain evidence, or striking particular pleadings.'* In egregious cases, the Court
even may enter default judgment against the disobedient party.!° But, any sanction

must be “just and reasonable”!®

and must be tailored to the disobedient party’s
degree of culpability and the prejudice the complaining party suffered.!”
Here, the record does not yet support imposition of one or more rebuttable

presumptions. It is plain that Dematic failed to produce a 30(b)(6) witness prepared

to testify as to all noticed topics, but that failure does not appear to be intentional,

 

2 Td.

13 Def.’s Response to Mot. for Sanctions 1-2. Dematic also argues sanctions are not appropriate
because Fortis is withholding discoverable information within the possession of the former
stockholders it represents and is seeking discovery that is not relevant to the pending action. These
arguments wholly are irrelevant to whether Dematic has complied with its discovery obligations
under the Court’s previous orders.

'4 Super. Ct. R. 37(b)(2).

'S Super. Ct. R. 37(b)(2)(C).

16 Gallagher v. Long, 2007 WL 3262150, at *2 (Del. Nov. 6, 2007).

'7 Beard Research, Inc. v. Kates, 981 A.2d 1175, 1189 (Del. Ch. 2009).
Fortis Advisors, LLC v. Dematic Corp.
November 18, 2020
Page 8

and the sanctions set forth in Section B below adequately address the prejudice to
Fortis. As to Dematic’s alleged failure to respond to written discovery, the Court
does not have sufficient information before it to evaluate the scope of Dematic’s
failures, its state of mind, or the degree of prejudice Fortis has or will suffered. At
the present time, the sanctions set forth below will both remedy the apparent
prejudice and provide the parties and the Court further information regarding the
scope of the missing discovery (if any). If the record supports it, Fortis may renew
its request for additional sanctions once discovery has concluded.

B. Alternative, tailored sanctions are appropriate.

Although the current record does not support entry of the presumptions Fortis
seeks, the record does establish that Dematic failed to produce a satisfactory 30(b)(6)
witness, and that other, targeted discovery materials must be produced. Discovery
is intended to advance issue formulation, assist in fact revelation, and reduce the risk
of surprise at trial.'* The discovery rules demand candor and fair-dealing.’”

Delaware law is clear regarding a party’s obligation to produce a witness for
a 30(b)(6) deposition. When a party notices a 30(b)(6) deposition,

the organization has an obligation to ensure, through the testimony of

one witness or multiple witnesses, that the party taking the deposition

receives complete responses, based on the organization’s full
knowledge and any relevant information readily available to it, to

 

18 Terramar Retail Centers, LLC v. Marion #2-Seaport Trust U/A/D June 21, 2002, 2018 WL
6331622, at *9 (Dec. 4, 2018).
ia
Fortis Advisors, LLC v. Dematic Corp.
November 18, 2020
Page 9

questions related to all the matters set forth with particularity for
examination in the [notice] .. . .7°

The deposition is not limited to the witness’s personal knowledge, but rather must
be based on the organization’s full knowledge and the information readily available
to it.2!_ Accordingly, the organization must ensure that the witness’s knowledge
“encompasses what the organization knows or can reasonably determine through
relevant information readily available to the organization.””? That obligation may
include, if necessary, preparing the witness to testify based on the organization’s
complete knowledge.”

Dematic concedes that Matthew Carlson admitted he was not prepared to
testify as to Dematic’s knowledge on topic 6, which required testimony regarding
“each and every Dematic contract that was in force and effect at any time during the
Earn-Out Period and that resulted in delivery (whether during the Earn-Out Period
or after the Earn-Out Period) of any Company Product.”** Carlson admitted that,
although he was not prepared to testify to Dematic’s knowledge, it would be possible
for a witness to review Dematic’s available records and then testify on the

organization’s behalf.?> The record also establishes that Matthew Carlson was not

 

20 Fitzgerald v. Cantor, 1999 WL 252748, at *2 (Del. Ch. Apr. 5, 1999).
1 Td,

22 Id.

3 Id. at *3.

24 Def.’s Response to Pl.’s Mot. for Sanctions 4-5.

5 Carlson dep. at 66-67.
Fortis Advisors, LLC y. Dematic Corp.
November 18, 2020
Page 10

adequately prepared to testify regarding at least two other topics: (a) Topic 3, which
required testimony regarding “Dematic’s order intake process for Company
Products sold by Dematic”;”° and (b) Topic 5, which required testimony regarding
‘“Dematic’s customary practice regarding the installation of current version
operating software under contracts originally executed before that version of the
operating software [was] available.”?” Dematic therefore did not meet its obligations
under Rule 30(b)(6). Consistent with its previous agreement, from which it has since
retreated, Dematic must produce one or more witnesses properly prepared to testify
regarding all the noticed topics and must pay Fortis’s reasonable attorneys’ fees and
expenses for the previous deposition. The fees Fortis incurred for its two attorneys
who worked on the deposition were reasonable and shall be reimbursed, along with

any associated costs.78

Moreover, Dematic shall pay the costs Fortis incurred to
prosecute the Supplemental Motion for Sanctions and to defend Dematic’s Motion
for Protective Order and for Appointment of a Special Discovery Master.”?

As to the discovery that Dematic purportedly has not produced, the scope of

the missing or late production is unclear, as explained above. It became apparent

during oral argument that, at a minimum, Dematic has not produced for inspection

 

26 Td. at 43-45. See App. to Pl.’s Mot. for Sanctions, Ex. 4, p.7.

27 Carlson dep. at 57, 60-61. See App. to Pl.’s Mot. for Sanctions, Ex. 4, p.8.

28 See Pl.’s Reply to Mot. for Sanctions, Ex. 1. To be clear, that includes Mr. Pullara’s time and
Mr. Atterbury’s time at the rates they typically bill.

29 See Super. Ct. Civ. R. 37(a)(4).
Fortis Advisors, LLC v. Dematic Corp.
November 18, 2020
Page 11

the materials associated with its counterclaim relating to the allegedly defective
product. Moreover, it appears Dematic narrowly is defining the documents it is
producing by limiting production to those contracts that Dematic concedes
incorporated Reddwerks’ products, rather than all contracts that incorporated the
same functionality as Reddwerks’ products. But, Dematic incorporated Reddwerks’
software in various ways, and apparently sold products after the merger with
functionality identical to the functionality Reddwerk’s products offered. Under the
circumstances of this case, it is reasonable to require Dematic to produce the
contracts and “as-installed records” for all contracts in effect during the Earn-Out
Period that involved the sale of products with the same functionality as Reddwerks’
products. This will allow Reddwerks to explore whether those products did, in fact,
incorporate Reddwerks’ software.

That additional production, combined with the 30(b)(6) depositions Fortis
shortly will take, should allow it to assess the scope of any continuing discovery
failures. If necessary, Fortis may add topics to the 30(b)(6) notice to further address
its discovery concerns. At this stage, a deposition probably is the most efficient way
to explore whether and to what extent there are gaps in Dematic’s production. The
Court anticipates Dematic will accommodate those additional topics in an effort to

demonstrate that it has, in fact, fully complied with its discovery obligations.
Fortis Advisors, LLC v. Dematic Corp.
November 18, 2020
Page 12

C. Defendant’s motion is denied.

Finally, Dematic seeks a protective order precluding Fortis from pursuing
discovery in areas that Dematic contends are not relevant to this action, namely
discovery related to (1) the “strategy, operations, and methods” Dematic used during
the Earn-Out Period, and (2) “understandings, agreements, or representations”
Dematic made before the merger closed.*° Dematic contends Fortis has propounded
excessive and burdensome discovery requests that seek information that is not
relevant to its breach of contract claim. Dematic reasons the Merger Agreement is
unambiguous, represents the parties’ complete agreement, and bars recovery based
on the strategy, operations, or methods Dematic used after closing. But, Dematic
has not identified any particular discovery requests to which its motion relates and,
more importantly, has not identified a single discovery request to which it has not
already agreed (and been ordered) to respond. It comes with ill-grace to complain
about discovery to which Dematic is required by court order to respond. No
protective order is warranted.

As to Dematic’s request for appointment of a special discovery master, the
Court does not believe the use of a master would be efficient or fair to the parties at
this stage of the proceedings. First, the only discovery dispute that remains open

after this ruling is whether Dematic’s responses to written discovery are complete.

 

3° Def.’s Mot. for Protective Order §f 1, 11-12.
Fortis Advisors, LLC v. Dematic Corp.
November 18, 2020
Page 13

That issue already is the subject of two court orders. The Court actively has been
involved in the discovery to date and has endeavored to provide the parties with
prompt hearings and resolution on any motions presented to the Court. The Court is
in the best position to resolve any further disputes regarding its own orders,
particularly disputes that arise in response to this decision. Although discovery
masters can be helpful to both the parties and the Court when appropriately utilized,
requiring the parties to turn to a discovery master at this late stage would be
counterproductive.

Conclusion

For the foregoing reasons, Fortis’s Supplemental Motion for Sanctions is
GRANTED IN PART, and Dematic’s Motion for a Protective Order and for

Appointment of a Special Discovery Master is DENIED. IT IS SO ORDERED.

Sincerely,

 

Abigail M. LeGrow“Judge